    Case: 1:20-cv-05956 Document #: 55 Filed: 06/24/21 Page 1 of 2 PageID #:1293




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 TOMI TRANCHITA,                  )
                                  )
           Plaintiff,             ) Case No. 20-cv-5956
                                  )
 v.                               ) Hon Sara L. Ellis
                                  )
 KWAME RAOUL, et al.              )
                                  )
           Defendants.            )
                                  )

           DEFENDANTS CALLAHAN, FISHER, AND MOOI’S UNOPPOSED
               MOTION TO FILE OVERLENGTH BRIEF INSTANTER

       Defendants Colleen Callahan, John Fischer, and Sergeant Joshua Mooi, by their attorney,

Kwame Raoul, Attorney General of Illinois, respectfully move this Court pursuant to Local Rule

7.1 for leave to file a 16-page memorandum in support of their motion to dismiss Plaintiff’s

Second Amended Complaint and in support state as follows:

   1. Plaintiff filed a 72-page Second Amended Complaint that asserts that Plaintiff is entitled

to a mandatory injunction that would require that the Illinois Department of Natural Resources

not enforce state law and allow Plaintiff to keep a coyote on her residential property without the

required permits.

   2. This Second Amended Complaint also adds a new claim under the Illinois Religious

Freedom Restoration Act.

   3. Under these circumstances, Defendants require a 16-page response to Plaintiff’s Second

Amended Complaint to fully address the claims raised in the Second Amended Complaint. This

request is not for an improper purpose, and it will not prejudice Plaintiff.

   4. Counsel for Plaintiff has does not oppose this Motion to File an Overlength Brief.




                                                  1
   Case: 1:20-cv-05956 Document #: 55 Filed: 06/24/21 Page 2 of 2 PageID #:1294




   5. Defendants have filed their memorandum in support of their Motion to Dismiss and ECF

No. 53.

   For these reasons, Defendants respectfully move the Court, pursuant to Local Rule 7.1 for

leave to file a 16-page memorandum in support of their motion to dismiss Plaintiff’s Second

Amended Complaint.



June 24, 2021                                       Respectfully submitted,

                                                    KWAME RAOUL
                                                    Attorney General of Illinois

                                                     /s/ Mary A. Johnston
                                                    Mary A. Johnston
                                                    Office of the Illinois Attorney General
                                                    100 West Randolph Street
                                                    Chicago, Illinois 60601

                                                    Counsel for the IDNR Defendants




                               CERTIFICATE OF SERVICE

I certify that on June 24, 2021, I caused a copy of the foregoing Defendants Callahan, Fischer,
and Mooi’s Unopposed Motion to File Overlength Brief Instanter to be filed electronically on
CM/ECF, which will cause a notice of filing to be sent to all counsel of record who have entered
appearances.

                                                    /s/ Mary A. Johnston




                                               2
